Townsend, J.
“When a number of days is prescribed for the exercise of any privilege, or the discharge of any duty, only the first or last day shall be counted; and if the last day shall fall on Sunday, another day shall be allowed in the computation.” Code § 102-102(8). Either the first or the last day must be figured in the computation, but not both of them. Charleston & Western Carolina Ry. Co. v. Cottonseed Oil Co., 22 Ga. App. 337(1) (96 S. E. 586). Where, so figured, the 30th day following the conviction of the defendant in each of three cases in the Recorder’s Court of the City of Atlanta falls on a Sunday, a petition for certiorari filed on the Monday following would not be too late. See Hill v. State, 14 Ga. App. 410(1) (81 S. E. 248); Wood v. State, 12 Ga. App. 651 (78 S. E. 140). But where, as here, the defendant is convicted on September 14, 1950, the thirtieth day following such conviction, and within which time the defendant must file his petition for certiorari, is Saturday, October 14, 1950. Accordingly, a petition for certiorari filed thereafter is too late, and the judge of the Superior Court of Fulton County did not err in dismissing the petition upon motion of the defendant in error.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.